                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

NORMAN M HAMMER ET AL                      CASE NO. 6:16-CV-01048

VERSUS                                     MAGISTRATE JUDGE HANNA

P H I INC ET AL


                           MEMORANDUM ORDER

      Before the Court is the Motion to Quash filed on behalf of Allianz Global

Risks US Insurance Company. (Rec. Doc. 151). For the following reasons, the Court

denies the Motion.

                               Factual Background

      Plaintiffs filed this suit following a helicopter crash in June 2015, against PHI

Inc., Bell Helicopter Textron, Inc., Andrew Ford, Aeronautical Rotor Blades, Inc.

and Allianz Global Risks US Insurance Company (PHI’s insurer). (Rec. Doc. 1-3, at

2; 50; 81; 117; 122). Zurich filed a Petition in Intervention to recover its workers

compensation benefits paid to or on behalf of Plaintiffs. (Rec. Doc. 1-3, at 20).

      Plaintiffs served a subpoena for documents upon Allianz pursuant to F.R.C.P.

Rule 45 seeking a certified copy of Allianz’s Aviation Liability and Physical

Damage Aircraft Policy issued to PHI. (Rec. Doc. 151-1). Allianz filed the instant

Motion to Quash on the grounds that 1) a Rule 45 subpoena is improper means to

obtain documents from a party; 2) the subpoena requires disclosure of a trade secret
or other confidential information (namely, Allianz’s insurance policy); and 3) that

Allianz has already provided the applicable declarations page, and any further

information is irrelevant. (Rec. Doc. 151).

                                  Law and Analysis

      The Court finds that Allianz’s Motion to Quash should be denied based on

F.R.C.P. Rule 26(a)(1). Rule 26 requires the parties to exchange initial disclosures

as follows:

      Except as exempted by Rule 26(a)(1)(B) [none of which are applicable
      here] or as otherwise stipulated or ordered by the court, a party must,
      without awaiting a discovery request, provide to the other parties:

      (iv) for inspection and copying as under Rule 34, any insurance
      agreement under which an insurance business may be liable to satisfy
      all or part of a possible judgment in the action or to indemnify or
      reimburse for payments made to satisfy the judgment.

      In the case of a newly added party, such as Allianz, the new party is required

to make initial disclosures within thirty (30) days after being served or joined.

F.R.C.P. Rule 26(a)(1)(D). Thus, Allianz was required to provide a copy of its policy

in its initial disclosures, regardless of Plaintiffs’ subpoena or discovery requests. The

plain language of Rule 26 does not limit the scope of the required production of “any

insurance agreement.” Allianz may address its concerns regarding the nature of its

policy as confidential and proprietary with an appropriate protective order. See e.g.

Capozzi v. Atwood Oceanics, Inc., No. CIV.A. 08-776, 2009 WL 3055321, at *2

(W.D. La. Sept. 20, 2009) (holding the defendant was required to produce the
                                           2
entirety of its insurance policy pursuant to Rule 26(a)(1), subject to redaction of

confidential/proprietary information if necessary).

                                     Conclusion

        For the reasons discussed herein, Allianz’s Motion to Quash is denied.

        THUS DONE in Chambers, Lafayette, Louisiana on this 16th day of August,

2019.

                                              ______________________________
                                              PATRICK J. HANNA
                                              UNITED STATES MAGISTRATE JUDGE




                                          3
